DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 27-30 have been amended to recite the technical feature that was previously not shared. As such, the previous restriction requirement is hereby withdrawn.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/31/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Casazza (US 20150211572) in view of Zhang (CN 203272484).
Casazza discloses a cooling system for a shafting of a wind turbine, the shafting comprising a stationary shaft (19), a rotating shaft (35), and a bearing (21) provided between the stationary shaft and the rotating shaft, the bearing comprising an outer ring (28), rollers (42) and an inner ring (29), the outer ring being connected to the stationary shaft, and the inner ring being connected to the rotating shaft, wherein the cooling system includes a plurality of thermostats (49, 52) which can heat/cool the shaftings and thereby control the temperature thereof. Casazza further discloses the cooling system further comprises an annular heat dissipation assembly (heat exchanger 53) fixedly mounted on an inner surface of the rotating shaft.
Casazza fails to teach a cold air supply unit; and a rotating-shaft air blow box, wherein the rotating-shaft air blow box is mounted on an inner surface of the stationary shaft and is in a shape of a circular ring-shaped box, a plurality of first air blow openings are uniformly distributed in a surface, facing the rotating shaft, of the rotating-shaft air blow box in a 
Zhang teaches an external air cooling device for a bearing in a wind turbine (Paragraphs 16-18). The cooling apparatus comprises a secondary air duct (4; cold air supply unit), an air cooling ring (3). Zhang further teaches “The inner ring of the air-cooled ring 3 has multiple small-hole nozzles, and the multiple small-hole nozzles are evenly distributed along the circumference of the air-cooled ring.” 
Because Casazza teaches a cooling and heating system for a wind turbine with a shafting and bearing system and includes heating/cooling lines running through the shafting, including adjusting the temperatures during operation of the respective rotating shaft and stationary shaft (see heating/cooling lines running through respective rotating and stationary shafts in Figure 2), and because Zhang teaches a cooling unit for a wind turbine with a ring that includes circumferentially spaced apart nozzles to adjust the temperature of the bearing, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Casazza such that a cold air supply unit; and a rotating-shaft air blow box, wherein the rotating-shaft air blow box is mounted on an inner surface of the stationary shaft and is in a shape of a circular ring-shaped box, a plurality of first air blow openings are uniformly distributed in a surface, facing the rotating shaft, of the .
Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Casazza (US 20150211572) in view of Zhang (CN 203272484), and further in view of Wagoner (US 20120133152).
Casazza in view of Zhang teaches the cooling system according to claims 17-18 above.
Casazza fails to teach the cold air supply unit comprises: a condenser being mounted on a nacelle of the wind turbine; and an air treatment tank, wherein the air treatment tank comprises: an evaporator forming a circulation loop with the condenser through a cooling medium pipe; and an air inlet for introducing external air.
Wagoner teaches a cooling system (36) for a wind turbine which includes a fluid distribution assembly (58), defined by a evaporator (124) and condenser (126). System further includes a fan (80) to channel external air.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling system of Casazza such that the cooling circuit includes a condenser being mounted on a nacelle of the wind turbine; and an air treatment tank, wherein the air treatment tank comprises: an evaporator forming a circulation loop with the condenser through a .
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Casazza (US 20150211572) in view of Zhang (CN 203272484) and Wagoner (US 20120133152), and further in view of Eriksen (US 9303694).
Casazza in view of Zhang and Wagoner teaches the cooling system according to claim 23 above.
Casazza as modified fails to teach the air treatment tank further comprises: a first air blow opening in communication with the rotating-shaft air blow box, and a second air blow opening in communication with the stationary-shaft air blow box; and fans are respectively provided in the vicinity of the first air blow opening and the second air blow opening, and the cooling system further comprises an annular fixing bracket for fixing the rotating-shaft air blow box, the stationary-shaft air blow box and the air treatment tank.
Eriksen teaches a cooling system for a shaft and bearing arrangement in a wind turbine. The cooling arrangement includes an annular mounting bracket (3) with a blow box (2) that includes a series of holes along the circumference (Figure 3, unlabeled holes), and then a series of openings on the other side of the blow box (openings 6). Fans (5) are respectively provided in the vicinity of the first air blow opening and the second air blow opening.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting system of the blow boxes of Casazza such that the air treatment tank further comprises: a first air blow opening in communication with the rotating-shaft air blow box, and a second air blow opening in communication with the stationary-shaft air blow box; and fans are respectively provided in the vicinity of the first air blow opening and the second air blow opening, and the cooling system further comprises an annular fixing bracket for fixing the rotating-shaft .
Allowable Subject Matter
Claims 19-22, 27-32, and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 19, while the utilization of such heat dissipation units with a base plate and heat pipe embedded in the base plate are known, the utilization of such dissipation units in the context of the prior art utilized for the rejections above is not obvious.
Claims 20-22, 31-32, and 34-35 are dependent upon claim 19.
Regarding claim 27, while the utilization of such blow boxes to adjust the temperature of respective shaftings in wind turbines are known known, including the control thereof (see Casazza controller 45)., the claimed steps and mode of cooling operation(s) are not known from the combination of art provided.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Airoldi (US 9624908) which teaches an airflow control arrangement for cooling a wind turbine generator.
Casazza (US 9209665) teaches a fluid cooled wind turbine arrangement with a series of flow ducts connected to axial cooling holes (Figures 1-2).
Pabst (US 8492919) teaches annular heat dissipation arrangements for wind turbines.
Messner (US 10819170) teaches a stator support for a turbine generator and the cooling arrangement thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745